Name: Council Regulation (EEC) No 1890/84 of 26 June 1984 introducing special measures of Community interest relating to energy strategy
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  Europe;  European construction;  energy policy;  EU finance
 Date Published: nan

 4. 7 . 84 Official Journal of the European Communities No L 177/7 COUNCIL REGULATION (EEC) No 1890/84 of 26 June 1984 introducing special measures of Community interest relating to energy strategy carried out in connection with the implementation of current projects or schemes of Community interest ; Whereas the projects, schemes and measures must be specified and supported by the information required in order to retain only those which are of Community interest in the field to which they relate ; Whereas the implementation of the projects , schemes or measures referred to in this Regulation should be subject to the control of the Commission , as well as to the controls laid down by the Treaties and the Finan ­ cial Regulation ; Whereas the Treaty has not made provision for specific powers for this purpose, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Council resolutions of 17 December 1974 (3), of 13 February 1975 (4) and of 9 June 1980 ( s), as well as Council recommendations 82/604/EEC (6) and 83/250/EEC (7), laid down certain guidelines for the Community's energy policy ; Whereas the European Council held in Stuttgart from 17 to 19 June 1983 reached certain conclusions ; Whereas the Community has defined an energy stra ­ tegy designed notably to reduce dependence on imports of energy products , particularly oil ; Whereas it is necessary to introduce special measures of Community interest relating to energy strategy and involving financial assistance from the Community to projects , schemes or measures in the Federal Republic of Germany and in the United Kingdom, which contribute towards Community energy policy objec ­ tives ; Whereas the total amount of the Community assis ­ tance necessary for the said special measures is esti ­ mated at 255 million ECU for projects , schemes and measures implemented in the United Kingdom and at 201 million ECU for projects , schemes and measures implemented in the Federal Republic of Germany ; Whereas the Community's financial assistance should concern projects or schemes of Community interest which have recently been started or are about to be started, or measures being carried out or about to be Article 1 Special measures of Community interest relating to energy strategy are hereby introduced in 1984 for the Federal Republic of Germany and the United Kingdom. The Community shall grant financial assis ­ tance under this Regulation of an estimated 255 million ECU in favour of the United Kingdom and an estimated 201 million ECU in favour of the Federal Republic of Germany. Article 2 1 . The , special measures of Community interest shall be implemented by means of financial assistance for the implementation of projects, schemes or measures which fall , in compliance with the energy strategy defined by the Community, within the frame ­ work of energy strategy and relate to one or more of the following fields :  interconnection of networks for the transport of gas and electricity in the Community ;  research , development and experimental projects in the non-conventional thermal field ;  production of electricity from conventional thermal , nuclear and hydroelectric energy ; combined heat and electricity systems ;  participation in the bringing into production of crude oil and natural gas deposits ;  increasing the storage capacity of crude oil and natural gas ; (') OJ No C 344, 20 . 12 . 1983 , p. 4 . ( 2) OJ No C 104, 16 . 4 . 1984, p. 22 . O OJ No C 153 , 9 . 7 . 1975 , p. 2 . O OJ No C 153 , 9 . 7 . 1975 , p. 6 . o Of No C 149 , 18 . 6 . 1980 , p. 3 . (") OJ No L 247, 23 . 8 . 1982 , p. 9 . 0 OJ No L 140 , 31 . 5 . 1983 , p. 25 . No L 177/8 Official Journal of the European Communities 4 . 7 . 84  projects for new technologies, in particular, for the use of solid fuels ;  measures ensuring the supply of energy. 2 . The projects , schemes or measures shall be submitted to the Commission together with all the information necessary in order to assess :  their conformity with the terms of paragraph 1 ,  their conformity with the eligibility criteria laid down in Article 3 ,  their Community interest, taking account of energy strategy and the field under consideration ,  the possibilities of verifying the execution of each project, scheme or measure and of auditing expen ­ diture . 3 . The Commission may request any additional information necessary for the examination of the said projects , schemes or measures . Article 3 1 . The projects, schemes or measures shall be eligible for financial assistance from the Community provided they are financed wholly or in part by public authorities and fulfil the following criteria : (a) they must serve to bring about the objectives of the Community's energy policy ; (b) they must be compatible with other Community policies ; (c ) they must not give rise to distortions of competi ­ tion . 2 . Additionally, only those demonstration projects or energy research projects for which Member States make the necessary provisions to ensure productive use, commercialization and non-discriminatory disse ­ mination of results throughout the Community shall be adopted . Article 4 1 . The Commission shall examine the projects , schemes or measures submitted to it by each of the Member States concerned under this Regulation and shall refer them for information to the Committee referred to in Article 7 . 2 . In accordance with the procedure laid down in Article 8 , the Commission shall decide on : (a) the projects , schemes or measures meriting Community assistance in the light of the criteria laid down in Article 3 ; (b) the amount of the Community's financial assis ­ tance, within the limits of the appropriations available . 3 . The Community's overall financial contribution may not exceed 60 % of the public expenditure provided for the implementation of each project, scheme or measure . 4 . Community financial assistance shall be made only in respect of projects , schemes or measures initiated after 1 January 1983 . No contribution shall be made in respect of projects or schemes completed before the entry into force of this Regulation . 5 . The Commission decisions referred to in para ­ graph 2 shall be published in the Official Journal of the European Communities. Article 5 1 . Appropriations relating to the special measures referred to by this Regulation shall be entered in the general budget of the European Communities . 2 . When the implementation of the project, scheme or measure has already started, the advance payment shall be equal to the Community share of the amount already committed, as certified by the Member State concerned : that advance may not however exceed 90 % of the total Community contribution . The Commission shall first ensure that every project , scheme or measure has been started as required by this Regulation . In other cases, as soon as the Commission has taken a decision pursuant to Article 4 (2), it will grant an advance of 50 % . A further advance of 40 % will be granted once 50 % of the expenditure on the project, scheme or measure has been made . 3 . Payment of the 10 % balance shall be effected immediately after the sum referred to in paragraph 2 has been used up , as certified by the Government of the Member State concerned, provided that implemen ­ tation of the project, scheme or measure proceeds as planned and that on-the-spot checks have been carried out in accordance with the procedure provided for in Article 6 . Article 6 1 . The Commission shall ensure that each project, scheme or measure is implemented in accordance with this Regulation , with the provisions adopted for its application and with the Regulation adopted pursuant to Article 209 of the Treaty. To this end , each of the Member States concerned shall supply the Commission with all information requested by it and shall take all steps with regard to Community-assisted projects , schemes or measures to facilitate such supervision as the Commission may consider appropriate, including on-the-spot checks made at its request with the approval of the Member State concerned by the latter's competent authorities, in which Commission officials may participate . 4. 7 . 84 Official Journal of the European Communities No L 177/9 Each Member State concerned shall make available to the Commission , for a period of three years from the transfer of the balance referred to in Article 5 (3), all supporting documents or certified copies thereof rela ­ ting to expenditure. 2 . Where a project, scheme or measure is not implemented in conformity with this Regulation or departs substantially from decisions taken for its appli ­ cation , the Commission may suspend payments still due . In this case, it may decide that sums already paid or still due are to be allocated, in accordance with the procedure laid down in Article 8 , to other projects , schemes or measures submitted under this Regulation . If, in the opinion of the Commission , no other project, scheme or measure is available , it shall recover the payments made . Article 7 1 . Advisory Committee (hereinafter called ' the Committee') is hereby established, composed of repre ­ sentatives of the Member States and chaired by a representative of the Commission . 2. Within the Committee, the votes of the Member States shall be weighted in accordance with Article 148 (2) of the Treaty . The chairman shall not vote . Article 8 1 . Where the procedure laid down in this Article is to be followed , the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2. The representative of the Commission shall submit to the Committee drafts of decisions to be taken . The Committee shall deliver its opinion on the drafts within a time limit which the chairman may fix according to the urgency of the matter. An opinion shall be adopted by a qualified majority in accordance with Article 148 (2) of the Treaty. 3 . After this Committee has delivered its opinion , the Commission shall adopt decisions which shall apply immediately. Article 9 Each of the Member States concerned shall , in agree ­ ment with the Commission, take the necessary steps to ensure that suitable publicity is given to the assistance granted under this Regulation . Article 10 The Commission shall report every six months from the entry into force of this Regulation to the Council and to the European Parliament on the application thereof . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Fontainebleau, 26 June 1984. For the Council The President C. CHEYSSON